The proofs in this case indicate that defendant was insured under compensation and public liability policies issued by plaintiff January 15, 1946; that the compensation policy was cancelled November 14, 1946, the earned premium being in the sum of $706.64, against which defendant paid as a deposit the sum of $100.00, leaving a balance of $606.64 due and owing. The premium on the public liability policy was $23.65, on account of which defendant has paid the sum of $12.50, leaving a balance of $11.15 due and owing.
Judgment will be entered for the plaintiff and against the defendant for the sum of $617.79. *Page 575